Citation Nr: 1729571	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-23 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right knee disability, to include arthritis, strain, and patellar chondromalacia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In February 2017, the Veteran and his spouse testified before the undersigned in a videoconference hearing in Phoenix, Arizona.  A transcript of that hearing has been associated with the claims file and reviewed. 

The Board notes that it has combined the claims for service connection for strain and arthritis into one claim for a right knee disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (acknowledging that a claim for disability benefits is not limited to a particular diagnosis).  

In October 2016, the Veteran filed a formal claim (VA Form 21-526EZ) requesting compensation for multiple disorders, to include to reopen the issue of entitlement to service connection for a right shoulder disability.  See 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).  The RO issued multiple rating decisions in January and April 2017, but they did not address the right shoulder issue.  As such, that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).



FINDING OF FACT

The competent and probative evidence is at least in equipoise as to whether the Veteran's right knee disability had its onset during or is otherwise etiologically related to his period of active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Certain chronic diseases, including arthritis, will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. §§ 3.307, 3.309(a).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection for the chronic diseases listed in Section 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997), overruled on other grounds by Walker, 708 F.3d 1331. 

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for a right knee disability have been met.

The evidence establishes current disabilities of arthritis/degenerative joint disease (DJD), strain, and patellar chondromalacia of the right knee.  05/02/2012 VBMS, VA Exam, pp. 1, 3.  

The evidence also demonstrates an in-service injury to the right knee.  In February 2017, the Veteran testified to performing approximately 23 parachute jumps in service.  The Veteran further testified that as a mechanic, he was required to carry more equipment, which resulted in him performing jumps with gear weighing between 150 and 200 pounds, traveling between 32-35 miles per hour on average at impact.  02/05/2017 VBMS, Hearing Transcript, pp. 3, 21-24; 06/15/2010 VBMS, Correspondence.  The Veteran's service records corroborate his role as a mechanic in the 101st Airborne Division.  10/31/1974 VBMS, Certificate of Release.  

The Veteran further testified that he injured his right knee on a bad parachute landing fall in March 1966.  02/05/2017 VBMS, Hearing Transcript, pp. 21-22.  The Veteran's service treatment records show treatment for a right knee injury in March and April 1966.  When the Veteran first sought treatment, he reported experiencing right knee pain for 1.5 weeks, which occurred when he walked, ran, or stood for an extended period of time.  In March 1966, the Veteran was prescribed physical therapy and an ace bandage and was advised not to participate in running, jumping, physical training, or marching for one week.  One week later there was minimal improvement from physical therapy, but an x-ray was negative for a fracture.  The Veteran was advised to continue physical therapy exercises on his own.  06/13/2014 VBMS, STR-Medical, pp. 2, 12, 18, 54.  The Veteran again sought treatment for intermittent right knee pain in September 1966, at which time he was diagnosed with a muscle strain.  Id. at 15.  Accordingly, the Board finds that based on the relevant medical evidence and lay testimony, the Veteran suffered a right knee injury in service, including a muscle strain, consistent with the circumstances, places, and types of his service.  

Regarding the third element of service connection, the Board finds that the competent and probative evidence is at least in relative equipoise as to whether the Veteran's current disability had its onset during or is otherwise etiologically related to his period of active service.  In September 2012, a private orthopedic surgeon opined that the Veteran has post-traumatic arthritis of his right knee secondary to his in-service injury.  10/23/2012 VBMS, Medical-Non-Government, pp. 2-3.  

In October 2010, a VA medical practitioner noted the complaints of right knee pain in service and that medical practitioners were very suspicious of cartilage and ligament tears, but that no MRI was available and the Veteran did not get any type of subsequent treatment.  The VA medical practitioner opined that the in-service injury could have a definite correlation to the condition of the knee at the present time because if the in-service medical providers missed a meniscus tear on the medial side, it most likely would have contributed over the years to severe degenerative changes.  11/09/2016 VBMS, CAPRI, pp. 639-40.  

The Veteran states that he has experienced right knee pain on a continuous basis since his in-service injury, and has used Ace bandages, knee braces, pain medication, and the physical therapy exercises he learned in service to treat the pain.  02/05/2017 VBMS, Hearing Transcript, pp. 21-22; 06/15/2010 VBMS, Correspondence.  The Veteran noted experiencing leg cramps in his Report of Medical History in October 1966, which he claims related to his right knee pain.  06/13/2014 VBMS, STR-Medical, pp. 26-27; 6/15/2010 VBMS, Correspondence.  Although the Veteran did not note a history of a trick or locked knee in October 1966, the Board notes that when he sought treatment for the in-service injury, he reported not experiencing clicking or locking.  06/13/2014 VBMS, STR-Medical, pp. 2, 26-27.  Accordingly, the Board finds that the evidence is at least in equipoise as to whether there is post-service continuity of symptomatology of the arthritis-related symptoms.  See Savage, 10 Vet. App. at 495-97.  

The Board acknowledges that in May 2012, a VA examiner opined that it is less likely than not that the Veteran's right knee arthritis was incurred in service or caused by the in-service injury.  05/02/2010 VBMS, VA Exam, p. 29.  Initially, the Board notes that the examiner's opinion is limited to arthritis, as it did not address strain or patellar chondromalacia.  In support of her opinion, the examiner stated that there is no evidence that the Veteran had a right knee abnormality prior to leaving service, that the Veteran was not diagnosed with DJD and chondromalacia of the right knee until 2009, and that there is no evidence of repeated trauma to the right knee in service.  Id.  First, the Board notes that an MRI was not available in 1966, which could have provided evidence of a soft tissue injury.  Second, the fact that the Veteran was not diagnosed with DJD or chondromalacia until 2009 does not mean that those disorders did not exist prior to that time, particularly DJD, which is recognized as a chronic disease.  Although DJD is not specifically referenced as a chronic disease in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a), the Court has long recognized that DJD denotes the presence of arthritis.  See Greyzck v. West, 12 Vet. App. 288, 291 (1999) ("the term osteoarthritis is a synonym of the terms degenerative arthritis and degenerative joint disease" (citing STEDMAN'S MEDICAL DICTIONARY 1267 (26th ed. 1995)).  As the Veteran has been diagnosed with arthritis, the Board will consider the provisions of 38 C.F.R. § 3.303(b) and 38 C.F.R. § 3.307(a).

Moreover, the Veteran was assessed with a muscle strain as a result of the in-service right knee injury.  Finally, the Board notes the Veteran's approximately 
23 parachute jumps with heavier than average gear, and finds that the evidence is at least in equipoise as to whether there was repeated trauma to the right knee in service.  For these reasons, the Board assigns less probative weight to the May 2010 VA examiner's etiology opinion.  

The benefit of the doubt has been applied where appropriate and service connection is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right knee disability, include arthritis, strain, and patellar chondromalacia, is granted.  



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


